Exhibit 99.1 For Immediate Release Mass Hysteria Entertainment Company, Inc. Adds Tech Innovator To Advisory Board. Hollywood, California. January 26, 2010. Mass Hysteria Entertainment Company, Inc. (OTCBB MHYS) is proud to announce Sam Teplitsky has joined Albert S. Ruddy (The Godfather) and John Landis (Animal House) on the Advisory Board. "Sam is a "cutting edge" strategist in mobile application and development. We are looking for him to play a significant role in the creation of Mass Hysteria's interactive experience, said CEO Daniel Grodnik. Sam Teplitsky has forged a solid career in the media and entertainment industry specializing in providing innovative solutions to wireless, media, entertainment, and branding. Presently, Sam oversees strategy and business development for Teleca's Enterprise Mobile team. About Mass Hysteria Entertainment Company, Inc. Mass Hysteria Entertainment's CEO is Daniel Grodnik, a veteran motion picture and television producer. Mr. Grodnik has developed, financed and produced dozens of movies in a career that spans roughly three decades. He has worked with most of the major studios, networks as well as many of the better-known Independent companies. The company website is www.masshysteriafilms.com . For more information or media inquiries, please contact Daniel Grodnik at info@masshysteriafilms.com, +1 (323) 956-8388 Forward-Looking Safe Harbor Statement This press release contains forward-looking statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.
